DETAILED ACTION
Status of Claims
Claims 1-11 and 21-29 are pending and subject to examination on the merits.

Response to Amendments
Because the 5/27/2022 claim amendments are responsive, the Examiner’s Comment is withdrawn; the 112(a) written description rejections are withdrawn; the 112(a) enablement rejections are withdrawn; and the 112(b) rejections are withdrawn.

Response to Arguments
Applicant' s 5/27/2022 arguments with respect to claim(s) 1 and 26 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art of record fails to teach limitations of the claims as amended (remarks at 8-9). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Objections
Claim 2 at line 3-4 recites "the oxygen atom" in the singular and “the ozone molecule” in the singular. This is a typo because they should be plural (see claim 1 at line 17-18, “oxygen atoms” and “ozone molecules”) .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the new limitation “during the photolithography operation using the first mask, moving a second mask into the tool and performing another quality check on the second mask,” which is not supported by the specification and constitutes new matter. Applicant cites para. 0023 and fig. 3 as support for the new limitation (see remarks at 8). But fig. 3 is silent on performing a quality check on the mask, and para. 0023 merely states:
In some embodiments, the cleaning operation can be done soon and fast enough that another wafer of the same batch is still waiting to be processed in the photolithographic tool 106. In some embodiments, the cleaning operation can be performed simultaneously while the mask is used in a photolithographic operation. In some embodiments, the cleaning operation can be performed in an interval between two photolithographic operations. In some embodiments, after the inspection operation and/or the cleaning operation, the mask may be sent to the stocker 114 by the robot 108 for storage. In some embodiments, after the inspection operation and/or the cleaning operation, the mask may be sent to the photolithographic tool 106 by the robot 108 for another photolithographic operation.
Thus, para. 0023 does not disclose during the photolithography operation using the first mask, performing a quality check—which is part of the “inspection operation” (see para. 0020, 0024), not the “cleaning operation”—on the second mask.
Claims 22-25 are rejected because they depend on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 26-29 are rejected under 35 U.S.C. 103 as unpatentable over SHIMADA-100 (US PGPUB 20080251100), in view of HAYDEN (US Patent 6387602), KO (US PGPUB 20140246045), LIN (US PGPUB 20110161893), KANAMITSU (US PGPUB 20100186768), YUN (US PGPUB 20080241711).
Regarding claim 1, SHIMADA-100 teaches a method of treating a mask (cleaning a photo mask, abstract, claims 1-8, para. 0002, fig. 1A-1D) for photolithography (the mask is used for photolithography exposure, para. 0004-05, 0024; the terms “photolithography,” “patterning” and “exposure” are used interchangeably). SHIMADA-100 teaches that the mask (mask 11, fig. 1A-1D, para. 0023-25) includes a pellicle (pellicle 15, fig. 1A-1D, abstract, claims 1-8) and a substrate (mask/substrate 11, fig. 1A-1D, para. 0023-25).
SHIMADA-100’s method comprises:
determining a wavelength of a radiation source (see para. 0005, discussing the wavelength of radiation used for exposure; see para. 0045, discussing the wavelength of radiation used for cleaning the mask; because the wavelength is known, it's determined); 
performing a quality check on the mask (see 0050-53, inspecting the mask to find defects; a person having ordinary skill in the art would understand that a mask with certain threshold of defects would be deemed disqualified);
determining whether to perform a first treating of the mask according to a result of the quality check (see para. 0050-53, after finding defects on the mask, the mask is cleaned), the first treating of the mask comprises:
filling an oxygen gas in a space between the pellicle and the substrate (introducing gas 20, which can be air, into the pellicle’s inner space 18, see fig. 1C, para. 0012, 0040-41, claim 1; air conventionally contains oxygen) in response to the mask as being deemed disqualified (as explained above, cleaning the mask after finding defects on the mask);
introducing a light of the radiation source (using radiation sources such as ArF excimer laser, KrF excimer laser, mercury lamp, see para. 0045, 0056) to enter the space through the substrate (irradiating space 18 with UV rays 21, see fig. 1C, para. 0041-42, 0045; UV rays can enter space 18 through the transparent substrate side, see para. 0042) for splitting the oxygen gas in the space to form oxygen atoms or ozone molecules (see para. 0041, 0052, when flowing air through space 18, the UV rays generate ozone and active oxygen); 
exposing surfaces of the pellicle and the substrate to the oxygen atoms or the ozone molecules (because ozone and active oxygen are generated in space 18, the pellicle and the substrate would be exposed to them) for a predetermined duration (see para. 0011, discussing short time for cleaning; a person having ordinary skill in the art would understand that the cleaning time can be determined beforehand);
performing a patterning operation with a radiation source (using radiation source such as mercury lamp, KrF excimer laser, ArF excimer laser, para. 0005, 0045, 0053, 0057) to pattern a semiconductor wafer using the mask subsequent to the splitting of the oxygen gas (after cleaning the mask, the mask is used for patterning a semiconductor wafer, see para. 0053, 0057).
SHIMADA-100 does not explicitly teach:
“disposing the mask on a stage in a tool”;
“performing a calibration operation on the mask with a scanning electron microscope”;
“determining a count of exposure operations of the mask”; 
the quality check on the mask is through “a photolithography simulation and a measurement of critical dimensions of the mask”; 
determining whether to perform the first treating of the mask “according to the count of exposure operations”;
the patterning operation is performed “in-situ”;
the same radiation source is used for both the mask-cleaning operation and the in-situ patterning operation;
“subsequent to the patterning, determining an updated count of exposure operations of the mask”; 
“performing a second treating of the mask subsequent to the patterning operation, the second treating of the mask comprising:  filling another oxygen gas in the space; and introducing another light of the radiation source to enter the space through the substrate for splitting the another oxygen gas in the space to form oxygen atoms or ozone molecules”;
“moving the mask to a stocker subsequent to the second treating of the mask.”
HAYDEN teaches a method of cleaning a mask (see abstract, claim 1), just like the present application; thus HAYDEN is analogous. HAYDEN teaches disposing the mask on a stage in a tool (fig. 1-2, col. 4 line 9-12, reticle holding member 204 holds the reticle inside tool 100). HAYDEN also teaches cleaning the mask (cleaning a reticle at cleaning station 106 of tool 100, see fig. 1, claim 1, col. 3 line 49-51) and using the mask for patterning in the same tool (performing lithography using the reticle at exposure area 108 of tool 100, see fig. 1, claim 1, col. 3 line 51-59); this means the patterning operation is performed “in situ.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SHIMADA-100’s method to incorporate steps of disposing the mask on a stage in a tool, cleaning the mask in the tool, and using the mask for patterning in the tool (see HAYDEN), with reasonable expectation of cleaning and using the mask. It’s well known in the art to dispose the mask on a stage in a tool, clean the mask in the tool, and using the mask for patterning in the tool (this means the patterning operation is performed “in situ”). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
The combination of SHIMADA-100 and HAYDEN does not explicitly teach that the same radiation source is used for both the mask-cleaning operation and the in-situ patterning operation. But SHIMADA-100 teaches using an ArF excimer laser to clean a mask (para. 0056), and after cleaning, using the mask for an ArF excimer laser exposure operation (para. 0057). A person having ordinary skill in the art would reasonably expect that the same ArF excimer laser is used for both the mask-cleaning operation and the patterning/exposure operation.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of SHIMADA-100 and HAYDEN to use the same radiation source for both a mask-cleaning operation and an in-situ patterning/exposure operation, with reasonable expectation of reducing cost and reducing the size/number of equipment. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when an ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006). Here, a person having ordinary skill in the art would understand that one ArF excimer laser (instead of two) requires less space, fewer equipment, and less cost, and would’ve been motivated by such benefits to use the same radiation source for both the mask-cleaning operation and the patterning/exposure operation.
The combination of SHIMADA-100 and HAYDEN does not explicitly teach:
“performing a calibration operation on the mask with a scanning electron microscope”;
“determining a count of exposure operations of the mask”; 
the quality check on the mask is through “a photolithography simulation and a measurement of critical dimensions of the mask”; 
determining whether to perform the first treating of the mask “according to the count of exposure operations”;
“subsequent to the patterning, determining an updated count of exposure operations of the mask”; 
“performing a second treating of the mask subsequent to the patterning operation, the second treating of the mask comprising:  filling another oxygen gas in the space; and introducing another light of the radiation source to enter the space through the substrate for splitting the another oxygen gas in the space to form oxygen atoms or ozone molecules”;
“moving the mask to a stocker subsequent to the second treating of the mask.”
KO teaches a mask-cleaning method, just like the present application; thus KO is analogous. KO teaches cleaning the mask after using the mask for a predetermined number of patterning operations (para. 0025, “The lithography mask 100 is then used to pattern material layers of additional semiconductor devices. After a predetermined number of uses of the repaired lithography mask 100, or after haze 108 is detected on the lithography mask 100, the repair processes described herein can then be repeated.”). KO also teaches repeating the steps of cleaning the mask and using the mask for patterning/exposure (see para. 0025, mask is prepared for reuse, and the repair process is repeated). In other words, the number of patterning operations is counted before mask-cleaning and the count is updated after cleaning. Thus, KO teaches determining a count of exposure operations of the mask; determining whether to perform a first treating of the mask according to the count of exposure operations; after the first treating of the mask, performing a patterning operation using the mask; subsequent to the patterning, determining an updated count of exposure operations of the mask; performing a second treating of the mask subsequent to the patterning operation.
SHIMADA-100 provides supporting teachings. For example, SHIMDA-100 teaches that how long a mask has been used for exposure affects the growth of foreign substance or contamination on the mask (see para. 0005, 0007; see para. 0050, when the exposing time using the photo mask has become long in total), and that contamination is generated on the mask by repeated exposure (see para. 0007). A person having ordinary skill in the art would understand that, as the number or count of exposure operations of the mask increases, the total duration of exposure of the mask increases; this in turn means the amount of contamination on the mask increases, which in turn affects whether the mask should be inspected and cleaned. When the count is low, the amount of contamination is likely low, so inspection and cleaning is likely unnecessary, but when the count is high, the amount of contamination is likely high, so inspection and cleaning is likely required. Indeed, SHIMADA-100 already teaches the desire to reduce the frequency of inspection and cleaning (see abstract, para. 0011, “small number of steps for cleaning and inspection”; para. 0020, “the number of inspection and cleaning steps can be less”).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SHIMADA-100 and HAYDEN to incorporate: determining a count of exposure operations of the mask; determining whether to perform a first treating of the mask according to the count of exposure operations; subsequent to the patterning, determining an updated count of exposure operations of the mask; performing a second treating of the mask subsequent to the patterning operation (in light of teachings by KO and SHIMADA-100), with reasonable expectation of reusing the mask, for several reasons. First, the count of exposure operations is related to the amount of contamination on the mask, which in turn affects whether the mask should be inspected and cleaned. Given this relationship, a person having ordinary skill in the art would’ve been motivated to keep track of the count of exposure operations and use the count to determine whether to inspect and clean the mask. Second, using the count to determine whether to inspect and clean the mask would further yield the benefit of reducing the frequency of inspection and cleaning (see SHIMADA-100). Third, it’s well known in the art to count the number of patterning/exposure operations before cleaning and update the count after cleaning, and it’s well known to repeat the steps of cleaning the mask and using the mask for patterning/exposure (see KO); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
In the resulting combination of SHIMADA-100, HAYDEN and KO, the second treating of the mask would comprise: “filling another oxygen gas in the space; and introducing another light of the radiation source to enter the space through the substrate for splitting the another oxygen gas in the space to form oxygen atoms or ozone molecules.” That’s because SHIMADA-100 already teaches these steps for the first treating of the mask.
The combination of SHIMADA-100, HAYDEN and KO does not teach: the quality check on the mask is through “a photolithography simulation and a measurement of critical dimensions of the mask”; “performing a calibration operation on the mask with a scanning electron microscope”; and moving the mask to a stocker subsequent to the second treating of the mask.
LIN teaches treating a mask (para. 0043, fig. 8), just like the present application; thus LIN is analogous. LIN teaches performing a quality check on the mask before treating it (inspecting a mask for defects, para. 0043, fig. 8). Specifically, LIN teaches performing the quality check through a photolithography simulation (para. 0004, 0051-52, 0055, claim 9) and a measurement of the mask’s critical dimensions (para. 0051-52, mapping CD uniformity and comparing CD to target CD).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SHIMADA-100, HAYDEN and KO to incorporate performing the quality check through a photolithography simulation and a measurement of critical dimensions of the mask (as taught by LIN), with reasonable expectation of inspecting the mask’s quality. It’s well known in the art to check the mask’s quality using photolithography simulation and measuring critical dimensions; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The quality check and measurement steps, as incorporated, would perform the same functions as before (e.g., inspecting quality), thus yielding predictable results.
KANAMITSU teaches a method of treating a mask, just like the present application; thus KANAMITSU is analogous. KANAMITSU teaches using a scanning electron microscope (SEM) to capture an image of the mask (para. 0046), just like LIN (para. 0004). Moreover, KANAMITSU teaches performing a calibration operation on the mask with a scanning electron microscope (para. 0045, using SEM to position the photomask).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SHIMADA-100, HAYDEN, KO and LIN to incorporate performing a calibration operation on the mask with a scanning electron microscope (as taught by KANAMITSU), with reasonable expectation of positioning the mask. It’s well known in the art to use SEM to position the mask; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The calibration step, as incorporated, would perform the same functions as before (e.g., positioning the mask), thus yielding predictable results.
YUN teaches a method of treating a mask (see abstract, para. 0001), just like the present application; thus YUN is analogous. YUN teaches moving the mask to a stocker subsequent to a treating of the mask (see para. 0026). YUN teaches that after treating the mask, the mask may be moved into storage to await for its next use, and by cleaning the mask before storage the seriousness of any defects that grow in storage will be reduced (see para. 0026).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SHIMADA-100, HAYDEN, KO, LIN, and KANAMITSU to incorporate moving the mask to a stocker subsequent to a treating of the mask (as taught by YUN), with reasonable expectation of storing the mask for next use. It’s well known in the art to move the mask to a stocker subsequent to a treating of the mask for the mask to await for its next use, and it’s known to clean the mask before storage (see YUN); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The storage step, as incorporated, would perform the same functions as before (e.g., storing the mask to await for next use), thus yielding predictable results.
Regarding claim 2, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. The combination teaches: wherein exposing surfaces of the pellicle and the substrate to the oxygen atom or the ozone molecule for the predetermined duration (as explained above) includes reacting an organic residue on the exposed surfaces with the oxygen atom or the ozone molecule (see SHIMADA-100 at para. 0038-39, 0041, the active oxygen of the ozone degrades an organic substituting substance). 
Regarding claim 3, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. The combination teaches wherein the substrate comprises a patterned layer formed thereon (see SHIMADA-100 at para. 0025-26, photo mask 11 has a mask pattern on a transparent substrate and pellicle film 14 is for protecting mask/substrate 11; thus, in fig. 1A-1D, the pattern on mask/substrate 11 would be facing upward) and facing away from the radiation source emitting the light (see SHIMADA-100 at para. 0042, UV ray may be irradiated from the lower side, i.e., transparent substrate side; this means the radiation source is below the mask and the pattern is facing away from the radiation source).
Regarding claim 4, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. The combination teaches wherein the light is a vacuum ultraviolet (VUV) radiation (see SHIMADA-100 at para. 0005, 0045, 0054, 0056-57, using light with wavelength of 193 nm, which is in the VUV range).
Regarding claim 5, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. The combination teaches wherein the stage is in a chamber of the tool (see HAYDEN at fig. 1-2, reticle holding member 204 is in a chamber of reticle cleaning station 106 of tool 100).
Regarding claim 6, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. As explained above, the combination teaches disposing the mask on a stage in a tool. HAYDEN teaches that known chemical detection apparatus can be used to detect contamination level on the mask (col. 5 lines 60-65). Although HAYDEN does not expressly teach the detection apparatus is part of tool 100 (corresponding to “the tool”), such that the tool itself is operable for detecting a contaminant on the mask, it still would’ve been obvious to one of ordinary skill in the art to incorporate the detection apparatus into the tool, for several reasons. First, making components integral is considered obvious. See MPEP § 2144.04.V.B. Second, HAYDEN already teaches integrating several components into a single tool (see fig. 1, col. 2 lines 30-33) and that its invention may be modified (col. 6 lines 31-43). Thus, integrating the detection apparatus into the tool would’ve been obvious in light of these teachings from HAYDEN.
Regarding claim 7, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. The combination teaches wherein the photolithography simulation (as explained above) comprises converting a predetermined layout pattern of the mask into a rendered mask pattern through an inverse image rendering process (see LIN at para. 0004, 0051, 0055, claim 9).
Regarding claim 8, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. The combination teaches wherein the tool is operable for performing a photolithography process (as explained above, the combination teaches disposing a mask in a tool, such as HAYDEN’s tool 100, and using the same radiation source to perform both a mask-cleaning operation and an in-situ patterning operation; see also HAYDEN at col. 1 lines 20-30, col. 3 lines 53-59, tool 100 comprises exposure area 108, which can perform photolithography).
Regarding claim 9, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. Although the combination does not explicitly teach wherein the exposing of the surfaces of the pellicle and the substrate is performed under a pressure below about 1 atmosphere, HAYDEN teaches cleaning the mask under a pressure that’s atmospheric pressure (col. 5 lines 4-8). While HAYDEN is silent about the specific parameter of atmospheric pressure, it is known that the atmospheric pressure fluctuates. Thus, the limitation “a pressure below about 1 atmosphere” is considered to be obvious over HAYDEN, given Applicants’ definition of term “about”, which is within an acceptable standard error or within 0.5% of a given value (specification at para. 0010). It is settled by the Court that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap, but are close enough, such that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985).
Regarding claim 10, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1. The combination teaches wherein the first treating of the mask further comprises exhausting reaction products of the first treating out of the pellicle from a vent hole of the pellicle (see SHIMADA-100 at fig. 1C, para. 0041, discharging pellicle 15’s inner space 18 through gas discharging hole 17).
Regarding claim 26, SHIMADA-100 teaches a method of treating a mask for photolithography (as explained above). SHIMADA-100 teaches that the mask (mask 11) includes a pellicle (pellicle 15) and a substrate (mask/substrate 11).
SHIMADA-100’s method comprises:
determining a wavelength of a VUV radiation source (as explained above, the radiation source can be an ArF excimer laser having 193 nm wavelength, which is in the VUV range); 
performing a quality check on the mask (as explained above);
operating a tool to perform a first cleaning operation on the mask (using a radiation source to clean mask, as explained above) in response to the mask as failing to meet a manufacturing requirement according to a result of the quality check (see para. 0050-53, cleaning the mask after finding defects on the mask; a person having ordinary skill in the art would understand that a mask with certain threshold of defects would fail to meet a manufacturing requirement);
the tool comprises the VUV radiation source (e.g., ArF excimer laser), which is structurally fully capable of emitting a first VUV radiation of the VUV radiation source to convert contaminants on the mask into CO2 or H2O (see para. 0041, the UV rays generate ozone) during the first cleaning operation (as explained above), and structurally fully capable of emitting a third VUV radiation of the VUV radiation source on the mask during a second cleaning operation (a person having ordinary skill in the art would understand that the VUV radiation source can be used for a plurality of cleaning operations on the same mask or on different masks);
the mask comprises a substrate and a pellicle disposed on the substrate (pellicle 15 disposed on mask/substrate 11), the substrate being arranged between the pellicle and the VUV radiation source (as explained above, irradiating UV ray from the transparent substrate side, which is the backside of the substrate; this means mask/substrate 11 is arranged between pellicle 15 and the VUV radiation source);
wherein SHIMADA-100’s tool is structurally fully capable of including an oxygen gas filled in a space between the substrate and the pellicle (supplying air into inner space 18 of pellicle 15, as explained above) before the VUV radiation is emitted to the space through the substrate (irradiating space 18 with UV rays 21, wherein the UV ray is irradiated from the transparent substrate side, which is the backside of the substrate, as explained above), and structurally fully capable of including another oxygen gas filled in the space between the substrate and the pellicle before the third VUV radiation is emitted to the space (a person having ordinary skill in the art would understand that the VUV radiation source can be used for a plurality of cleaning operations on the same mask or on different masks);
performing a photolithography operation with a second VUV radiation of the VUV radiation source (using ArF excimer laser, as explained above) on a semiconductor wafer using the mask (after cleaning the mask, the mask is used for patterning a semiconductor wafer, as explained above) subsequent to emitting the first VUV radiation (after cleaning the mask using UV rays 21).
SHIMADA-100 does not explicitly teach: 
“transferring the mask” into the tool, the tool has a “mask stage for supporting the mask,” the mask is cleaned and used for photolithography in the same tool (which means the photolithography is “in situ”);
“performing a calibration operation on the mask with a scanning electron microscope.”
“determining a count of exposure operations of the mask”; 
the quality check on the mask is through “a photolithography simulation and a measurement of critical dimensions of the mask”; 
operating the tool to clean the mask “according to the count of exposure operations”;
the same VUV radiation source is used for both the mask-cleaning operation and the in situ photolithography operation;
“subsequent to the photolithography operation, determining an updated count of exposure operations of the mask”; 
“operating the tool to perform a second cleaning operation on the mask subsequent to the photolithography operation”;
“moving the mask to a stocker subsequent to the second cleaning operation.”
HAYDEN teaches transferring a mask into a tool (because tool 100 contains reticles but does not manufacture them, those reticles must have been sent into tool 100), which has a mask stage for supporting the mask (reticle holding member 204, fig. 2). HAYDEN also teaches cleaning the mask within the tool (cleaning a reticle at cleaning station 106 of tool 100), and using the mask for photolithography in the same tool (performing lithography using the reticle at exposure area 108 of tool 100); this means the photolithography is performed “in situ”. 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SHIMADA-100’s method to incorporate steps of transferring the mask into a tool having a mask stage for supporting the mask, cleaning the mask within the tool, and using the mask for photolithography in the same tool (see HAYDEN), with reasonable expectation of cleaning and using the mask. It’s well known in the art to transfer a mask into a tool having a mask stage, dispose the mask on the mask stage and clean the mask, and use the mask for photolithography in the same tool (this means the photolithography is performed “in situ”). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
The combination of SHIMADA-100 and HAYDEN does not explicitly teach that the same VUV radiation source is used for both the mask-cleaning operation and the in-situ photolithography operation. But SHIMADA-100 teaches using an ArF excimer laser to clean a mask (para. 0056), and after cleaning, using the mask for an ArF excimer laser exposure operation (para. 0057). A person having ordinary skill in the art would reasonably expect that the same ArF excimer laser (a VUV radiation source) is used for both the mask-cleaning operation and the patterning/exposure operation.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of SHIMADA-100 and HAYDEN to use the same VUV radiation source for both a mask-cleaning operation and an in-situ patterning/exposure operation, with reasonable expectation of reducing cost and reducing the size/number of equipment. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when an ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” Dystar Textilfarben, 464 F.3d at 1368. Here, a person having ordinary skill in the art would understand that one ArF excimer laser (instead of two) requires less space, fewer equipment, and less cost, and would’ve been motivated by such benefits to use the same radiation source for both the mask-cleaning operation and the patterning/exposure operation.
The combination of SHIMADA-100 and HAYDEN does not explicitly teach: 
 “performing a calibration operation on the mask with a scanning electron microscope.”
“determining a count of exposure operations of the mask”; 
the quality check on the mask is through “a photolithography simulation and a measurement of critical dimensions of the mask”; 
operating the tool to clean the mask “according to the count of exposure operations”;
 “subsequent to the photolithography operation, determining an updated count of exposure operations of the mask”; 
“operating the tool to perform a second cleaning operation on the mask subsequent to the photolithography operation”;
“moving the mask to a stocker subsequent to the second cleaning operation.”
As explained above, KO teaches cleaning the mask after using the mask for a predetermined number of patterning operations (see para. 0025). KO teaches repeating the steps of cleaning the mask and using the mask for patterning/exposure (see para. 0025). In other words, the number of patterning operations is counted before mask-cleaning and the count is updated after cleaning. Thus, KO teaches determining a count of exposure operations of the mask; cleaning the mask according to the count of exposure operations; subsequent to the photolithography operation, determining an updated count of exposure operations of the mask; operating the tool to perform a second cleaning operation on the mask subsequent to the photolithography operation.
As explained above, SHIMADA-100 provides supporting teachings. For example, SHIMDA-100 teaches that how long a mask has been used for exposure affects the growth of foreign substance or contamination on the mask (see para. 0005, 0007; see para. 0050, when the exposing time using the photo mask has become long in total), and that contamination is generated on the mask by repeated exposure (see para. 0007). A person having ordinary skill in the art would understand that, as the number or count of exposure operations of the mask increases, the total duration of exposure of the mask increases; this in turn means the amount of contamination on the mask increases, which in turn affects whether the mask should be inspected and cleaned. Indeed, SHIMADA-100 already teaches the desire to reduce the frequency of inspection and cleaning (see abstract, para. 0011, “small number of steps for cleaning and inspection”; para. 0020, “the number of inspection and cleaning steps can be less”).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SHIMADA-100 and HAYDEN to incorporate: determining a count of exposure operations of the mask; cleaning the mask according to the count of exposure operations; subsequent to the photolithography operation, determining an updated count of exposure operations of the mask; operating the tool to perform a second cleaning operation on the mask subsequent to the photolithography operation (in light of teachings by KO and SHIMADA-100), with reasonable expectation of reusing the mask, for several reasons. First, the count of exposure operations is related to the amount of contamination on the mask, which in turn affects whether the mask should be inspected and cleaned. Given this relationship, a person having ordinary skill in the art would’ve been motivated to keep track of the count of exposure operations and use the count to determine whether to inspect and clean the mask. Second, using the count to determine whether to inspect and clean the mask would further yield the benefit of reducing the frequency of inspection and cleaning (see SHIMADA-100). Third, it’s already well known in the art to count the number of patterning/exposure operations before cleaning and update the count after cleaning, and it’s well known to repeat the steps of cleaning the mask and using the mask for patterning/exposure (see KO); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
The combination of SHIMADA-100, HAYDEN and KO further does not teach: the quality check on the mask is through “a photolithography simulation and a measurement of critical dimensions of the mask”; “performing a calibration operation on the mask with a scanning electron microscope”; and “moving the mask to a stocker subsequent to the second cleaning operation.”
As explained above, LIN teaches performing a quality check through a photolithography simulation (para. 0004, 0051-52, 0055, claim 9) and a measurement of the mask’s critical dimensions (para. 0051-52, mapping CD uniformity and comparing CD to target CD), and it would’ve been obvious to modify the combination of SHIMADA-100, HAYDEN and KO to incorporate performing the quality check through a photolithography simulation and a measurement of critical dimensions of the mask (as taught by LIN), with reasonable expectation of inspecting the mask’s quality.
As explained above, KANAMITSU teaches performing a calibration operation on the mask with a scanning electron microscope (para. 0045, using SEM to position the photomask), and it would’ve been obvious to modify the combination of SHIMADA-100, HAYDEN, KO and LIN to incorporate performing such calibration operation, with reasonable expectation of positioning the mask. 
As explained above, YUN teaches moving the mask to a stocker subsequent to a cleaning operation of the mask (see para. 0026), and it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SHIMADA-100, HAYDEN, KO, LIN, and KANAMITSU to incorporate moving the mask to a stocker subsequent to the second cleaning operation, with reasonable expectation of storing the mask for next use.
Regarding claim 27, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 26. HAYDEN teaches the tool comprises a chamber (chamber of reticle cleaning station 106, fig. 2) for providing a pressure that’s atmospheric pressure (col. 5 lines 4-8) during emitting the first VUV radiation (during mask cleaning process, col. 5 lines 4-8). Although HAYDEN is silent about the specific parameter of atmospheric pressure, it is known that the atmospheric pressure fluctuates. As explained above, the limitation—a pressure below about 1 atmosphere—is considered to be obvious over HAYDEN, given Applicants’ definition of term “about,” which is within an acceptable standard error or within 0.5% of a given value. See Titanium Metals 778 F.2d at 783 (a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap, but are close enough, such that one skilled in the art would have expected them to have the same properties).
Regarding claim 28, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 26. HAYDEN also teaches the tool comprises a robot for transporting the mask (robot 104 transports reticle, fig. 1, col. 3 lines 44-46).  
Regarding claim 29, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 26. The combination teaches performing an inspection operation after the photolithography operation (see SHIMADA-100 at para. 0050).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN (as applied to Claim 1), and in further view of SHIMADA-381 (US PGPUB 20080102381).
Regarding claim 11, the combination of SHIMADA-100, HAYDEN, KO, LIN, KANAMITSU, and YUN teaches the method of Claim 1.
The combination does not teach the method further comprising counting a stocker idle time of the mask.
SHIMADA-381 teaches a method of inspecting a mask used for semiconductor photolithography (abstract, para. 0002), like the present application. Thus SHIMADA-381 is analogous. SHIMADA-381 teaches that the mask’s storage time (corresponding to “stocker idle time”) relates to the level of contaminants on the mask (see fig. 6, para. 0048; also figs. 3-4).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination—with reasonable expectation of result—to incorporate counting a stocker idle time of the mask, to estimate the level of contamination on the mask. Because the level of contamination on the mask relates to the mask’s storage time (i.e., “stocker idle time”), a person having ordinary skill in the art would’ve been motivated to count the stocker idle time to estimate the level of contamination on the mask.

Claim 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMADA-100, in view of HAYDEN, KO, LIN, and KANAMITSU.
Regarding claim 21, SHIMADA-100 teaches a method of mask treating for photolithography (as explained above). SHIMADA-100 teaches a first mask (mask 11) includes a pellicle (pellicle 15) and a substrate (mask/substrate 11, fig. 1A-1D, para. 0023-25).
SHIMADA-100’s method comprises:
determining a wavelength of a radiation source (as explained above); 
performing a quality check on the first mask (as explained above);
determining whether to perform a treating of the first mask according to a result of the quality check (as explained above), wherein the treating of the first mask comprises:
exposing the first mask to a first radiation (UV rays 21) of the radiation source by causing the first radiation to enter into a space (space 18) between the pellicle and the substrate (irradiating space 18 with UV rays 21, as explained above) from a backside of the substrate (irradiating UV ray from the transparent substrate side, which is the backside of the substrate, see fig. 1C, para. 0042), the first radiation generating ozone molecules (the UV rays generate ozone and active oxygen, as explained above) to clean the first mask in response to the first mask as failing to meet a manufacturing requirement (see para. 0050-53, cleaning the mask after finding defects on the mask; a person having ordinary skill in the art would understand that a mask with certain threshold of defects would fail to meet a manufacturing requirement);
performing a photolithography operation with a second radiation of the radiation source (e.g., mercury lamp, KrF excimer laser, ArF excimer laser, see para. 0005, 0045, 0053, 0057) using the first mask (after cleaning the mask, the mask is used for patterning a semiconductor wafer, see para. 0053, 0057) in response to the first mask as meeting the manufacturing requirement (see para. 0057, the mask was inspected after cleaning to find that the mask was clean and the presence of foreign substances was not confirmed, and subsequently the mask was used for exposure/patterning; a person having ordinary skill in the art would understand that a mask with certain threshold of cleanliness would meet a manufacturing requirement).
SHIMADA-100 does not explicitly teach: 
“transferring the first mask into a tool,” cleaning the first mask “within the tool,” and performing photolithography using the first mask “in the tool”;
the same radiation source is used for both the mask cleaning operation and the photolithography operation;
“determining a count of exposure operations of the first mask”; 
“performing a calibration operation on the first mask with a scanning electron microscope.”
the quality check on the first mask is through “a photolithography simulation and a measurement of critical dimensions of the first mask”; 
determining whether to treat the first mask “according to the count of exposure operations”;
“during the photolithography operation using the first mask, moving a second mask into the tool and performing another quality check on the second mask”;
 “subsequent to the photolithography operation, determining an updated count of exposure operations of the first mask.”
HAYDEN teaches transferring a mask into a tool (because tool 100 contains reticles but does not manufacture them, those reticles must have been sent into tool 100). HAYDEN also teaches cleaning the mask within the tool (cleaning a reticle at cleaning station 106 of tool 100, see fig. 1, claim 1, col. 3 line 49-51), and using the mask for photolithography in the tool (performing lithography using the reticle at exposure area 108 of tool 100, see fig. 1, claim 1, col. 3 line 51-59). Moreover, HAYDEN teaches that during the photolithography operation using the first mask, moving a second mask into the tool for treating the second mask (see claim 1, irradiating a reticle with the ultraviolet rays in an oxygen-containing atmosphere, while contemporaneously permitting the lithographic tool to perform exposure of another reticle).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SHIMADA-100’s method to incorporate steps of: transferring the first mask into a tool; cleaning the first mask within the tool; using the first mask for photolithography in the tool; and during the photolithography operation using the first mask, moving a second mask into the tool and performing a treating of the second mask (see HAYDEN), with reasonable expectation of cleaning and using the mask. It’s well known in the art to transfer a first mask into a tool; clean the first mask in the tool; use first the mask for photolithography in the tool; and during the photolithography operation using the first mask, move a second mask into the tool and perform a treating of the second mask (see HAYDEN). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
Moreover, it would’ve been obvious to perform a quality check on the second mask to determine whether to treat the second mask. As explained above, SHIMADA-100 already teaches performing a quality check on the first mask and determining whether to treat the first mask according to a result of the quality check; these same teachings can be readily applied to the second mask.
In the resulting combination of SHIMADA-100 and HAYDEN, because the mask remains in the tool, other steps (such as inspecting the mask for defects) would be performed in the tool. Moreover, because a quality check on the second mask would be performed beforehand (as explained above), this means during the photolithography operation using the first mask, the second mask would be moved into the tool and a quality check would be performed on the second mask.
The combination of SHIMADA-100 and HAYDEN does not explicitly teach that the same radiation source is used for both the mask-cleaning operation and the in-situ photolithography operation. But SHIMADA-100 teaches using an ArF excimer laser to clean a mask (para. 0056), and after cleaning, using the mask for an ArF excimer laser exposure operation (para. 0057). A person having ordinary skill in the art would reasonably expect that the same ArF excimer laser is used for both the mask-cleaning operation and the patterning/exposure operation.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of SHIMADA-100 and HAYDEN to use the same radiation source for both a mask-cleaning operation and an in-situ patterning/exposure operation, with reasonable expectation of reducing cost and reducing the size/number of equipment. “[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when an ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.” Dystar Textilfarben, 464 F.3d at 1368. Here, a person having ordinary skill in the art would understand that one ArF excimer laser (instead of two) requires less space, fewer equipment, and less cost, and would’ve been motivated by such benefits to use the same radiation source for both the mask-cleaning operation and the patterning/exposure operation.
The combination of SHIMADA-100 and HAYDEN does not explicitly teach: 
“determining a count of exposure operations of the first mask”; 
“performing a calibration operation on the first mask with a scanning electron microscope.”
the quality check on the first mask is through “a photolithography simulation and a measurement of critical dimensions of the first mask”; 
determining whether to treat the first mask “according to the count of exposure operations”;
“subsequent to the photolithography operation, determining an updated count of exposure operations of the first mask.”
As explained above, KO teaches cleaning the mask after using the mask for a predetermined number of patterning operations (see para. 0025). KO teaches repeating the steps of cleaning the mask and using the mask for patterning/exposure (see para. 0025). In other words, the number of patterning operations is counted before mask-cleaning and the count is updated after cleaning. Thus, KO teaches determining a count of exposure operations of the mask; determining whether to treat the mask according to the count of exposure operations; after treating the mask, performing a photolithography operation using the mask; subsequent to the photolithography operation, determining an updated count of exposure operations of the mask.
As explained above, SHIMADA-100 provides supporting teachings. For example, SHIMDA-100 teaches that how long a mask has been used for exposure affects the growth of foreign substance or contamination on the mask (see para. 0005, 0007; see para. 0050, when the exposing time using the photo mask has become long in total), and that contamination is generated on the mask by repeated exposure (see para. 0007). A person having ordinary skill in the art would understand that, as the number or count of exposure operations of the mask increases, the total duration of exposure of the mask increases; this in turn means the amount of contamination on the mask increases, which in turn affects whether the mask should be inspected and cleaned. Indeed, SHIMADA-100 already teaches the desire to reduce the frequency of inspection and cleaning (see abstract, para. 0011, “small number of steps for cleaning and inspection”; para. 0020, “the number of inspection and cleaning steps can be less”).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SHIMADA-100 and HAYDEN to determining a count of exposure operations of the mask, treating the mask according to the count, determining an updated count after the mask is used for photolithography (in light of teachings by KO and SHIMADA-100), with reasonable expectation of reusing the mask, for several reasons. First, the count of exposure operations is related to the amount of contamination on the mask, which in turn affects whether the mask should be inspected and cleaned. Given this relationship, a person having ordinary skill in the art would’ve been motivated to keep track of the count of exposure operations and use the count to determine whether to inspect and clean the mask. Second, using the count to determine whether to inspect and clean the mask would further yield the benefit of reducing the frequency of inspection and cleaning (see SHIMADA-100). Third, it’s already well known in the art to count the number of patterning/exposure operations before cleaning and update the count after cleaning (see KO); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.
The combination of SHIMADA-100, HAYDEN and KO further does not teach: the quality check on the first mask is through “a photolithography simulation and a measurement of critical dimensions of the mask”; and “performing a calibration operation on the first mask with a scanning electron microscope.”
As explained above, LIN teaches performing a quality check through a photolithography simulation (para. 0004, 0051-52, 0055, claim 9) and a measurement of the mask’s critical dimensions (para. 0051-52, mapping CD uniformity and comparing CD to target CD), and it would’ve been obvious to modify the combination of SHIMADA-100, HAYDEN and KO to incorporate performing the quality check on the first mask through a photolithography simulation and a measurement of critical dimensions of the mask (as taught by LIN), with reasonable expectation of inspecting the mask’s quality.
As explained above, KANAMITSU teaches performing a calibration operation on the mask with a scanning electron microscope (para. 0045, using SEM to position the photomask), and it would’ve been obvious to modify the combination of SHIMADA-100, HAYDEN, KO and LIN to incorporate performing such calibration operation on the first mask, with reasonable expectation of positioning the first mask. 
Regarding claim 22, the combination of SHIMADA-100, HAYDEN, KO, LIN, and KANAMITSU teaches the method of Claim 21. The combination teaches wherein the generating of the ozone molecules is performed by exposing an oxygen gas to the first radiation (see SHIMADA-100 at para. 0041).
Regarding claim 24, the combination of SHIMADA-100, HAYDEN, KO, LIN, and KANAMITSU teaches the method of Claim 21. As explained above, the first mask is inspected for defects in the tool. The combination teaches inspecting whether a defect exists on the first mask subsequent to performing the photolithography operation (see SHIMADA-100 at para. 0050, KO at para. 0025; as explained above, because the mask is reused, the steps of cleaning the mask, using the mask, and inspecting the mask would be repeated).
Regarding claim 25, the combination of SHIMADA-100, HAYDEN, KO, LIN, and KANAMITSU teaches the method of Claim 21. The combination inherently teaches wherein the treating of the first mask comprises reacting the ozone molecules with contaminants of the first mask to generate CO2 or H2O. Because the combination teaches generating ozone within the first mask and exposing the first mask to the ozone (as explained above), a person having ordinary skill in the art would understand that at least some organic contaminants on the mask would react with ozone to generate CO2 or H2O. See also MPEP § 2112.01.I.-II.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SHIMADA-100, HAYDEN, KO, LIN, and KANAMITSU (as applied to Claim 22), and as evidenced by AOKI (US PGPUB 20010026354).
Regarding claim 23, the combination of SHIMADA-100, HAYDEN, KO, LIN, and KANAMITSU teaches the method of Claim 22. As explained above, the combination teaches using the same radiation source of mask-cleaning operation and photolithography operation.
The combination does not explicitly teach: “wherein the wavelength is in a range between about 10 nm and about 180 nm.”
HAYDEN teaches that the radiation for performing photolithography can be in the VUV range (see col. 1 line  37 to col. 2 line 2, F2 excimer laser emitting UV light of 157 nm wavelength; see col. 3 line 25-35, using VUV wavelength for photolithography) and the radiation source can be a F2 excimer laser (see col. 1 line  37 to col. 2 line 2).
HAYDEN teaches that the radiation for generating ozone to clean the mask (see col. 4 line 18-41) can have a wavelength between 2 nm and 300 nm (col. 3 line 63-65), including wavelength in the VUV range (col. 4 line 2-5, light source can consist of an assembly of VUV lamps). It’s well known in the art that UV light of 157 nm wavelength, as emitted by a F2 excimer laser, can be absorbed by oxygen to generate ozone (see AOKI at para. 0051, 0068-69). In other words, the F2 excimer laser used for photolithography can also generate ozone for cleaning the mask.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of SHIMADA-100, HAYDEN, KO, LIN, and KANAMITSU to use a F2 excimer laser (emitting 157 nm wavelength) for both the photolithography operation and the mask-cleaning operation, with reasonable expectation of using and cleaning the mask. It’s well known in the art to use a F2 excimer laser for photolithography (see HAYDEN), and it’s well known that the UV light as emitted by a F2 excimer laser can generate ozone. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714